           Case 2:17-cv-00581-JLS Document 16-1 Filed 06/20/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSE MALDONADO,                             :                 CIVIL ACTION
         Plaintiff,                         :
                                            :
       v.                                   :
                                            :                 NO.: 17-0581
ANDREW M.       SAUL, 1                     :
Commissioner of Social Security,            :
            Defendant.                      :

                                            ORDER


       AND NOW, this       17th    day of       July       , 2019, upon careful consideration of

the Report and Recommendation filed by United States Magistrate Judge Lynne A. Sitarski, and

upon independent review of the briefs filed by the parties, it is hereby ORDERED that:

       1.      the Report and Recommendation is APPROVED and ADOPTED;

       2.      Plaintiff=s Request for Review (ECF No. 10) is GRANTED; and

       3.      this matter is REMANDED to the Commissioner for further proceedings

       consistent with the Report and Recommendation.

       4.      The CLERK OF COURT shall mark this case CLOSED for statistical purposes.

                                                       BY THE COURT:


                                                       /s/ Jeffrey L. Schmehl
                                                       JEFFREY L. SCHMEHL,            J.




       1
          Andrew M. Saul was confirmed as Commissioner of the Social Security Administration
on June 4, 2019. Nomination, Andrew M. Saul, of New York, to be Commissioner of Social
Security for the term expiring January 19, 2025, PN94, 116th Cong. (June 4, 2019). Pursuant to
FED. R. CIV. P. 25(d), I have substituted Andrew M. Saul as defendant in this suit.
